Case 1:18-cv-00681-RJL Document 71-6 Filed 07/23/19 Page 1 of 2

Exhibit 6

 
Case 1:18-cv-00681-RJL Document 71-6 Filed 07/23/19 Page 2 of 2

Tuesday, July 9, 2019

The Honorable Richard J. Leon

Senior Judge

US District Court for the District of Columbia
333 Constitution Avenue NW

Washington DC 20001

RE: Rich vs. Butowsky, America First Media, Matthew Couch and The Washington
Times - Civil Action No. 1:18-cv-00681-RJL

Dear Honorable Judge Leon,

As we are certain you are well aware, we are currently involved in a lawsuit
regarding a defamation claim made against us by Mr. Aaron Rich. Mr. Rich is
being represented by Boies, Schiller, Flexner.

Our internet based group, America First Media Group, (AFMG), is a small group
of private investigators, former LEO’s, former government agents and
investigative journalists. Additionally, AFMG is essentially only a moniker and
none of us in the group are wealthy by any means.

It is unfortunate we cannot afford to seek legal counsel and thusly are forced to
try and represent ourselves. We have answered the attorneys interrogatories to
the best of our abilities and understanding of the situation.

We have removed any and all content referencing Aaron Rich from our website
and are even willing to issue an apology to Mr. Rich.

At this time, we find ourselves at the complete mercy of the court. We are now
simply asking you for a summary judgment on this issue. We do not feel we can
proceed as we do not have the financial means or resources to do so.

Thank you for your time and consideration in this matter.

Very respectfully,

Matt Couch
Bill Pierce
Josh Flippo
